Dismissed and Memorandum Opinion filed February 26, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00555-CV

                       LEON LAVIOLETTE, Appellant
                                        V.

                     MICHAEL RUTHERFORD, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-31571

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed May 20, 2014. The clerk’s record
was filed. No reporter’s record was taken. No brief was filed.

      On January 13, 2015, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before February 12, 2015, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
                                            PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                        2